DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021, 08/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The applicant has submitted on 03/15/2021 Information Disclosure Statements citing several hundreds of patents, foreign patents and office communications. Such citation is clearly an undue burden upon the Office. Given the extreme volume of references cited and a lack of any statement regarding the relevance or whether references are merely cumulative, the references cited have not been considered, see MPEP 2004.13 and 68 F. Supp. 2d 508 (19), both cited bellow.
MPEP 2004.13 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents, which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 68 F. Supp. 2d 508 (19) 
Molins PLC, 48 F.3d 1172 (reversing district court and finding that no intent was proven where patentee disclosed references in reexamination proceedings and Examiner reviewed references); Litton Systems, Inc. v. Honeywell, Inc., 1995 WL 366468 (C.D.Cal.1995) (no inequitable conduct proven based upon burying of references). Requiring a strong showing of intent before making a finding of inequitable conduct based upon a burying argument is consistent with the teaching that a patent lawyer “should be encourage to err on the side of inclusion, thereby providing as much prior art with an application as possible.” Litton Systems, 1995 WL 366468, *38 (C.D.Cal.1995). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “locating a first light source in a first position and a second light source in a separate second position, wherein the first and second light sources sweep pseudo random scans of a first beam and a second beam of light through a field of view in the first 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4, 6-8, 11, 13-15, 18, 20 are rejected under 35 U.S.C. 103 as being un-patentable over Smits (US 2014/0284457 A1).

Smits teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 4, Smits teaches employing a sweep (by scanner 110) [fig 1] of the one or more light beams 104 [fig 1] in the first lateral direction (horizontal scans) [fig 4A] 
As of claim 6, Smits teaches in response to the one or more light sources 104 [fig 1] are physically offset (light sources 104 and detector 112 are physically separated) [fig 1] from the one or more sensors 112 [fig 1], determining a signature trajectory [fig 4B] for the one or more remote surfaces 114 [fig 4B]; and employing the signature trajectory [fig 4B] to filter false noise events [0100].
As of claim 7, Smits teaches employing reflections (by tracer beam 516) [fig 5] of the one or more light beams 508 [fig 5] from one or more objects in a foreground of the one or more remote surfaces 114 [fig 5]; and determining a trajectory of one or more objects (actual beam trajectory 416) [fig 4B] moving in a foreground of the one or more remote surfaces 114 [fig 4B].
As of claim 8, Smits teaches a method for scanning beams of light (by scanner 110) [fig 1] onto one or more remote surfaces 114 (screen) [fig 1], wherein one or more processor devices 116 [fig 1] are employed to execute instructions to perform actions [0069], comprising: employing one or more light sources 104 [fig 1] to sweep pseudo randomly scans (by scanner 110) [fig 1]  of one or more beams of light through a field of view [fig 6A] in a first lateral direction [fig 6A] and then through the field of view in a second lateral direction [fig 6A] onto the one or more remote surfaces 114 [fig 4A], wherein the first lateral direction is opposite to the second lateral direction [fig 4A]; and 
Smits teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
As of claim 11, Smits teaches employing a sweep (by scanner 110) [fig 1] of the one or more light beams 104 [fig 1] in the first lateral direction (horizontal scans) [fig 4A] and another sweep of the one or more light beams 104 [fig 1] in the second lateral direction (vertical scans) [fig 4A] to determine a trajectory of movement 416 [fig 4B] through the field of view [fig 6a] by the one or more remote surfaces 114 [fig 6A] based on the one or more reflections of the one or more beams (tracer beam 516 [fig 5] of light from the one or more remote surfaces 114 [fig 5].
As of claim 13, Smits teaches in response to the one or more light sources 104 [fig 1] are physically offset (light sources 104 and detector 112 are physically separated) [fig 1] from the one or more sensors 112 [fig 1], determining a signature trajectory [fig 4B] for the one or more remote surfaces 114 [fig 4B]; and employing the signature trajectory [fig 4B] to filter false noise events [0100].

As of claim 15, Smits teaches a computer readable non-transitory media 118 (memory) [fig 1] for storing instructions [0069] for scanning beams of light (by scanner 110) [fig 1] onto one or more remote surfaces 114 (screen) [fig 1], wherein one or more processor devices 116 [fig 1] are employed to execute the instructions to perform actions [0069], comprising: employing one or more light sources 104 [fig 1] to sweep pseudo randomly scans (by scanner 110) [fig 1]  of one or more beams of light through a field of view [fig 6A] in a first lateral direction [fig 6A] and then through the field of view in a second lateral direction [fig 6A] onto the one or more remote surfaces 114 [fig 4A], wherein the first lateral direction is opposite to the second lateral direction [fig 4A]; and employing the one or more sensors 112 [fig 1] to determine one or more multi-dimensional positions (x, y directions) [fig 5] of the one or more remote surfaces 114 [fig 5] based on one or more reflections of the one or more beams (tracer beam 516) [fig 5] of light from the one or more remote surfaces 114 [fig 5].
Smits teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more 
As of claim 18, Smits teaches employing a sweep (by scanner 110) [fig 1] of the one or more light beams 104 [fig 1] in the first lateral direction (horizontal scans) [fig 4A] and another sweep of the one or more light beams 104 [fig 1] in the second lateral direction (vertical scans) [fig 4A] to determine a trajectory of movement 416 [fig 4B] through the field of view [fig 6a] by the one or more remote surfaces 114 [fig 6A] based on the one or more reflections of the one or more beams (tracer beam 516 [fig 5] of light from the one or more remote surfaces 114 [fig 5].
As of claim 20, Smits teaches employing reflections (by tracer beam 516) [fig 5] of the one or more light beams 508 [fig 5] from one or more objects in a foreground of the one or more remote surfaces 114 [fig 5]; and determining a trajectory of one or more objects (actual beam trajectory 416) [fig 4B] moving in a foreground of the one or more remote surfaces 114 [fig 4B].
Allowable Subject Matter
Claims 2-3, 9-10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a 
As of claim 3, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 

As of claim 10, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on screen 114. The formation of the known image on the screen may take a few microseconds or less. Tracer beam 122 used for scanline trajectory prediction is also directed to scanner 110 and reflected to screen 114. Detector 112 is used to detect the reflection of the tracer beam off screen 114. Detector 112 sends timing t.sub.0 and screen position information [x, y] to processor 116 coupled with memory 118 holding an image to be displayed on screen 114. Detector 112 can also be used to optionally detect the reflection of the image beam off screen 114. Additionally, in at least one embodiment, a separate detector 113 can be included to separately detect the reflection of the image beam off screen 114. Process 116 is also couple with light source driver 102 to control the modulation of component image beams, and generation of tracer beam 122 by tracer beam generator 106. Smits does not anticipate or render obvious, alone or in combination, employing a sweep of the one or more light beams in the first 
As of claim 16, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on screen 114. The formation of the known image on the screen may take a few microseconds or less. Tracer beam 122 used for scanline trajectory prediction is also directed to scanner 110 and reflected to screen 114. Detector 112 is used to detect the reflection of the tracer beam off screen 114. Detector 112 sends timing t.sub.0 and screen position information [x, y] to processor 116 coupled with memory 118 holding an image to be displayed on screen 114. Detector 112 can also be used to optionally detect the reflection of the image beam off screen 114. Additionally, in at least one embodiment, a separate detector 113 can be included to separately detect the reflection of the image beam off screen 114. Process 116 is also couple with light source driver 102 to control the modulation of component image beams, and generation of tracer 
As of claim 17, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on screen 114. The formation of the known image on the screen may take a few microseconds or less. Tracer beam 122 used for scanline trajectory prediction is also directed to scanner 110 and reflected to screen 114. Detector 112 is used to detect the reflection of the tracer beam off screen 114. Detector 112 sends timing t.sub.0 and screen position information [x, y] to processor 116 coupled with memory 118 holding an image to be displayed on screen 114. Detector 112 can also be used to optionally detect the reflection of the image beam off screen 114. Additionally, in at least one embodiment, a separate detector 113 can be included to separately detect the reflection 
Claims 5, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 5, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on 
As of claim 12, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 
As of claim 19, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on screen 114. The formation of the known image on the screen may take a few microseconds or less. Tracer beam 122 used for scanline trajectory prediction is also directed to scanner 110 and reflected to screen 114. Detector 112 is used to detect the reflection of the tracer beam off screen 114. Detector 112 sends timing t.sub.0 and screen position information [x, y] to processor 116 coupled with memory 118 holding an image to be displayed on screen 114. Detector 112 can also be used to optionally detect the reflection of the image beam off screen 114. Additionally, in at least one embodiment, a separate detector 113 can be included to separately detect the reflection of the image beam off screen 114. Process 116 is also couple with light source driver 102 to control the modulation of component image beams, and generation of tracer beam 122 by tracer beam generator 106. Smits does not anticipate or render obvious, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Peuhkurinen et al. (US 10614734 B2) teaches a display apparatus including at least one image renderer; light sources; controllable scanning mirrors; at least two actuators associated with the controllable scanning mirrors; means for detecting gaze direction of user; and a processor communicably coupled to the aforementioned components. The processor is configured to: (a) obtain an input image and determine region of visual accuracy thereof; (b) process the input image to generate a context image and a focus image; (c) determine a focus area within a projection surface over which the focus image is to be drawn; (d) render the context image; (e) draw the focus image; and (f) control the actuators to align the controllable scanning mirrors. The processor is configured to perform (d), (e) and (f) substantially 
- Prior Art Ogino et al. (US 20190285877 A1) teaches an optical scanner, an image projection apparatus, a mobile object, and a method of manufacturing the optical scanner. The optical scanner includes a light source to emit light, a light deflector to deflect the light emitted from the light source, and a planar light transmission member disposed in an optical path between the light source and the light deflector. The planar light transmission member is inclined with reference to an optical-axis direction of the optical path to reduce an astigmatic difference caused to the light deflected by the light deflector due to astigmatism. An image projection apparatus includes the optical scanner and a projection optical system to project light emitted from the optical scanner to a target scanning area. In the image projection apparatus, the light deflector of the optical scanner scans the target scanning area, using light modulated based on image data, to project an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882